COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 THOMAS LEONARD,                               '
                                                              No. 08-14-00139-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                               120th District Court
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20110D02415)



                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until February 17, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before February 17, 2015.

       IT IS SO ORDERED this 7th day of January, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.